DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 03/01/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s)  not mentioned in the description: ({20’,21’}) in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0025]- “different diameters each other” should be fixed to “different diameters from each other”
[0029] and [0031] has the same last sentence despite [0031] describing a different structure
Appropriate correction/explanation is required.
Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US5775920).
Regarding Claim 1, Henderson teaches, Fig.1-4, a bearing structure with a power feeding path (field of invention), the bearing structure including a bearing member (stationary mount on steering column)(column 3 lines 34-36) that supports a rotatable rotary member (rotating steering wheel-column 3 lines 48-51) and being configured to be attached to a vehicle (field of invention), the bearing structure comprising:  a power feeding unit (10) including a base-side unit structure (14) provided on the bearing member side (Fig. 3-4), a rotary member-side 
Regarding Claim 2, Henderson teaches the bearing structure with the power feeding path according to claim 1, wherein the power feeding unit (10) is disposed in a position interposed between a member configuring the rotary member (steering wheel) and a member configuring the bearing member (steering column).
Regarding Claim 3, Henderson teaches the bearing structure with the power feeding path according to claim 2, wherein the contactor (40) is formed by an elastic body (column 5, lines 3-9) that urges the base-side unit structure and the rotary member-side unit structure to directions in which the base-side unit structure and the rotary member-side unit structure are separated from each other (implicit).
Regarding Claim 6, Henderson teaches the bearing structure with the power feeding path according to claim 3, wherein a plurality of the power feeding paths are present (column 3 lines 59-column 4 lines 7) (column 4 lines 60-62), and a plurality of the contactors (column 4 lines 60-62) are respectively provided in the power feeding paths.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US5775920) in view of Henderson (US6299454).
Regarding Claim 7, Henderson teaches the bearing structure with the power feeding path according to claim 6, but does not teach the contactors are disposed in positions equally divided in a circumferential direction.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearing structure disclosed by Henderson with the equally circumferential placement of the contactors as disclosed by Henderson in order to provide an electrical connection for a specific electrical channel and to provide redundancy to ensure an electrical connection is maintained (Henderson_54, column 5 lines 10-13).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848